Order filed August 20, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00151-CV
                                 ____________

          BRITNI VASQUEZ AND NOEL ANDERSON, Appellants

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 104437-CV


                                      ORDER
       The notice of appeal in this case was filed February 18, 2020. The clerk
responsible for preparing the record notified this court that appellants have not
made payment for the record. No evidence that appellants have established
indigence has been filed. See Tex. R. Civ. P. 145. On July 31, 2020, this court
notified appellants that the appeal was subject to dismissal unless appellants filed a
response with proof of payment for the record. No response was filed. Therefore,
the court issues the following order.
      Appellants are ordered to demonstrate to this court that appellants have
made arrangements to pay for the clerk’s record on or before August 24, 2020. See
Tex. R. App. P. 35.3(c). If appellants fail to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).



                                  PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.